553 P.2d 1390 (1976)
James HOSKINS, Appellant (Defendant below),
v.
The STATE of Wyoming, Appellee (Plaintiff below).
No. 4534.
Supreme Court of Wyoming.
September 13, 1976.

ORDER
GUTHRIE, Chief Justice.
The court having examined the application for rehearing of 552 P.2d 342, heretofore filed herein by appellant, and being fully advised,
IT IS ORDERED that said application be and the same is hereby denied.
Justices McCLINTOCK and ROSE ask that the record reflect that they have dissented from the majority opinion and upon rehearing have examined the record, the *1391 opinion, and the grounds relied upon in the petition.
Justices McCLINTOCK and ROSE find that there are no new facts or propositions of law relied upon in the petition for rehearing which were not originally considered by the court in the case on appeal and, therefore, for this reason and only for this reason, they would deny the petition for rehearing.
They find the rule applicable to such matter to have been expressed by this court in Town of Glenrock v. Chicago & North Western Ry. Co., 73 Wyo. 385, 281 P.2d 455, and is, in effect, that where the only reason advanced for a rehearing is reargument and repetition of counsel's views, which have already received consideration, the supreme court will not grant a rehearing.